FILED
                            NOT FOR PUBLICATION                               AUG 25 2014

                                                                        MOLLY C. DWYER, CLERK
                   UNITED STATES COURT OF APPEALS                           U.S. COURT OF APPEALS



                           FOR THE NINTH CIRCUIT


ROBERT SUMPTER,                                  No. 13-35277

              Appellant,                         D.C. No. 2:11-cv-00066-SEH

  v.
                                                 MEMORANDUM*
YELLOWSTONE MOUNTAIN CLUB,
LLC; NEW CH YMC ACQUISITION
LLC; CROSS HARBOR CAPITOL
PARTNERS,

              Appellees.


                    Appeal from the United States District Court
                            for the District of Montana
                     Sam E. Haddon, District Judge, Presiding

                       Argued and Submitted August 4, 2014
                               Pasadena, California

Before:       KOZINSKI, Chief Judge, PAEZ and BERZON, Circuit Judges.

       Sumpter argues that the settlement underlying the plan isn’t fair and

equitable; that the plan’s treatment of Class 4 claims violates 11 U.S.C.

§ 1123(a)(4); that the plan was proposed in bad faith; and that the plan contains an


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
                                                                                page 2
impermissible exculpation clause. But the plan at issue in Sumpter’s first appeal

was identical to the one he now challenges, so he could have raised all of those

arguments at that time. Accordingly, Sumpter “waived [his] right” to raise his

current objections by failing to raise them in his prior appeal. See In re Cellular

101, Inc., 539 F.3d 1150, 1155 (9th Cir. 2008); see also Munoz v. Cnty. of

Imperial, 667 F.2d 811, 817 (9th Cir. 1982).


      AFFIRMED.